SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

920.1
CAF 12-00316
PRESENT: SMITH, J.P., PERADOTTO, CARNI, LINDLEY, AND MARTOCHE, JJ.


IN THE MATTER OF KERENSA CRUDELE, FORMERLY
KNOWN AS KERENSA WELLS, PETITIONER-APPELLANT,

                      V                                          ORDER

BRIAN WELLS, RESPONDENT-RESPONDENT.
(APPEAL NO. 1.)


DAVISON LAW OFFICE PLLC, CANANDAIGUA (MARY P. DAVISON OF COUNSEL), FOR
PETITIONER-APPELLANT.

OSBORN, REED & BURKE, LLP, ROCHESTER (JEFFREY L. TURNER OF COUNSEL),
FOR RESPONDENT-RESPONDENT.

MARYBETH D. BARNET, ATTORNEY FOR THE CHILD, CANANDAIGUA, FOR HAYDEN W.


     Appeal from an order of the Family Court, Ontario County (Stephen
D. Aronson, A.J.), entered October 31, 2011 in a proceeding pursuant
to Family Court Act article 6. The order dismissed the petition
seeking a modification of the custody provisions in the parties’
judgment of divorce.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.




Entered:    October 5, 2012                     Frances E. Cafarell
                                                Clerk of the Court